EXHIBIT 10.4

GUARANTEE AGREEMENT

dated as of

August 30, 2005,

among

FEDERATED DEPARTMENT STORES, INC.

FEDERATED RETAIL HOLDINGS, INC.

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

[Reference No. 6701-543]

TABLE OF CONTENTS

   

Page

       

ARTICLE I

         

Definitions

       

SECTION 1.01.

Credit Agreement

*

SECTION 1.02.

Other Defined Terms

1

       

ARTICLE II

         

Guarantee

       

SECTION 2.01

Guarantee

2

SECTION 2.02

Guarantee of Payment

2

SECTION 2.03

No Limitations

2

SECTION 2.04.

Reinstatement

3

SECTION 2.05

Agreement to Pay; Subrogation

3

SECTION 2.06

Information

3

       

ARTICLE III

         

Subrogation and Subordination

         

ARTICLE IV

         

Miscellaneous

       

SECTION 4.01

Notices

4

SECTION 4.02

Waivers; Amendments

4

SECTION 4.03

Successors and Assigns

5

SECTION 4.04

Survival of Agreement

5

SECTION 4.05

Counterparts; Effectiveness; Several Agreement

5

SECTION 4.06

Severability

5

SECTION 4.07

Right of Setoff

5

SECTION 4.08

Governing Law

6

SECTION 4.09

Headings

6

SECTION 4.10

Termiantion or Release

6

     



GUARANTEE AGREEMENT dated as of August 30, 2005, among FEDERATED DEPARTMENT
STORES, INC., FEDERATED RETAIL HOLDINGS, INC. and JPMORGAN CHASE BANK, N.A., as
Paying Agent.

        Reference is made to the Bridge Credit Agreement dated as of August 30,
2005 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Federated Department Stores, Inc. ("FDSI"), Federated
Retail Holdings, Inc. (the "Borrower"), the Lenders party thereto, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as Administrative Agents and
JPMorgan Chase Bank, N.A., as Paying Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. FDSI is the parent company of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

        SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.

        (b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

        SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

            "Credit Agreement" has the meaning assigned to such term in the
preliminary statement of this Agreement.

            "Credit Parties" means (a) the Lenders, (b) the Agents, (c) the
beneficiaries of the Borrower's indemnification obligations under the Credit
Agreement and (d) the successors and assigns of each of the foregoing.

            "Guarantor" means FDSI.

            "Obligations" means the due and punctual payment by the Borrower of
(a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (b) all other monetary
obligations of the Borrower to any of the Credit Parties under the Credit
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

ARTICLE II

Guarantee

        SECTION 2.01 Guarantee. The Guarantor unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Obligations. The Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation. The Guarantor waives presentment to, demand of
payment from and protest to the Borrower of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

        SECTION 2.02 Guarantee of Payment. The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Paying
Agent or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Paying Agent or any other Credit Party in favor of the Borrower or any other
Person.

        SECTION 2.03 No Limitations. Except for termination of the Guarantor's
obligations hereunder as expressly provided in Section 4.10, the obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Paying Agent or any other Credit Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement; (iii) the release of any security
held by the Paying Agent or any other Credit Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the payment of
the Obligations; or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of the Guarantor or otherwise operate as a
discharge of the Guarantor as a matter of law or equity (other than the payment
in full in cash of all the Obligations). The Guarantor expressly authorizes the
Credit Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of the Guarantor
hereunder.

            (b) To the fullest extent permitted by applicable law, the Guarantor
waives any defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations. The Paying Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or exercise any
other right or remedy available to them against the Borrower, without affecting
or impairing in any way the liability of the Guarantor hereunder except to the
extent the Obligations have been paid in full in cash. To the fullest extent
permitted by applicable law, the Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantor against the Borrower or any security.

            SECTION 2.04 Reinstatement. The Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Paying Agent or any other Credit Party upon
the bankruptcy or reorganization of the Borrower or otherwise. The provisions of
this Section 2.04 shall survive any termination or release under Section 4.10.

            SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Paying Agent or any
other Credit Party has at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Paying Agent for distribution to the applicable
Credit Parties in cash the amount of such unpaid Obligation. Upon payment by the
Guarantor of any sums to the Paying Agent as provided above, all rights of the
Guarantor against the Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

            SECTION 2.06 Information. The Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Paying Agent or the
other Credit Parties will have any duty to advise the Guarantor of information
known to it or any of them regarding such circumstances or risks.

ARTICLE III

Subrogation and Subordination

        The Guarantor and the Borrower agree that, in the event of any payment
by the Guarantor in respect of any of the Obligations, all rights of the
Guarantor to indemnity, contribution or subrogation, whether under applicable
law or otherwise, shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations.

ARTICLE IV

Miscellaneous

            SECTION 4.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.

            SECTION 4.02 Waivers; Amendment. (a) No failure or delay by any
Agent or any Lender in exercising any right or power hereunder or under the
Credit Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents and the Lenders hereunder and under the Credit
Agreement are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by FDSI or the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on FDSI or the
Borrower in any case shall entitle FDSI or the Borrower to any other or further
notice or demand in similar or other circumstances.

            (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Paying Agent, FDSI and the Borrower, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

            SECTION 4.03 Successors and Assigns. Whenever in this Agreement any
party hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantor, the Borrower or the Paying Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

            SECTION 4.04 Survival of Agreement. All covenants, agreements,
representations and warranties made by FDSI and the Borrower in the Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid and
so long as the Commitments have not expired or terminated.

            SECTION 4.05 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective when it shall have been executed by the Paying
Agent and when the Paying Agent shall have received counterparts hereof which,
when taken together, bear the signatures of FDSI and the Borrower, and
thereafter shall be binding upon FDSI, the Borrower and the Paying Agent, and
shall inure to the benefit of FDSI, the Borrower, the Paying Agent and the other
Credit Parties and their respective successors and assigns, except that neither
FDSI nor the Borrower shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.

            SECTION 4.06 Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

            SECTION 4.07 Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Guarantor against any of and all the obligations of the Guarantor now or
hereafter existing under this Agreement owed to such Lender, irrespective of
whether or not any demand for payment thereof has been made under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section 4.07 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

            SECTION 4.08 Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

            SECTION 4.09 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

            SECTION 4.10 Termination or Release. Subject to Section 2.04, this
Agreement and the guarantee made herein shall terminate when the Commitments
have terminated and all the Obligations have been paid in full.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.



FEDERATED DEPARTMENT STORES, INC.,

 

By: /s/ Karen M. Hoguet

Name: Karen M. Hoguet

Title: EVP and CFO

   

FEDERATED RETAIL HOLDINGS, INC.,

 

By: /s/ Brian M. Szames

Name: Brian M. Szames

Title: VP andTreasurer

   

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

 

By: /s/ Barry Bergman

Name: Barry Bergman

Title: Managing Director

